

INTELLECTUAL PROPERTY LICENSE AGREEMENT
 
     This Intellectual Property License Agreement (“Agreement”) is entered into
as of July 6, 2010 (the “Effective Date”), by and between Vishay S.A., a French
company (“Licensee”), and Vishay Measurements Group, Inc. a Delaware corporation
("Licensor").
 
RECITALS:
 
     WHEREAS, Licensor is the owner of certain intellectual property formerly
owned by Licensee and used in the manufacture of strain gages (“Licensed IP”);
and
 
     WHEREAS, in order to effect and consummate the separation (the
“Separation”) contemplated by that certain Master Separation and Distribution
Agreement dated June 22, 2010 between Vishay Intertechnology, Inc., a Delaware
corporation and Licensee’s affiliate, and Vishay Precision Group, Inc., a
Delaware corporation and Licensor’s affiliate (the “Master Separation
Agreement”), Licensee desires to secure a non-exclusive license to the Licensed
IP, to manufacture, use and sell Licensed Products (as defined herein) to its
customers.
 
     NOW, THEREFORE, in consideration of the terms and provisions of this
Agreement and the Separation, and for other good and valuable consideration, the
receipt of which is acknowledged by the execution and delivery hereof, Licensor
and Licensee hereby agree as follows:
 

A.       Definitions.       1. “Licensed IP” shall have the meaning set forth in
the Recitals.       2. “Licensed Products” shall mean the strain gages specified
in Schedule A, that were manufactured by Licensee prior to the Separation.   B.
  License Grant. Subject to the terms and conditions set forth in this
Agreement, Licensor hereby grants to Licensee, a non-exclusive, irrevocable,
worldwide right and license to the Licensed IP to make, have made, use, sell,
offer for sale, export and import Licensed Products. Licensee may only sell and
offer for sale Licensed Products to its customers existing as of the Effective
Date.   C.   Improvements. Licensee acknowledges and agrees that any
modification, change, development, enhancement, derivative or improvement
(collectively, “Improvements”) made by, or on behalf of, Licensee to the
Licensed IP or Licensed Product, shall be owned exclusively by Licensor, and to
the extent that Licensee retains any rights therein, Licensee irrevocably
assigns all right, title and interest therein to Licensor. All Improvements
shall be deemed Licensed IP or Licensed Products, as appropriate, and shall be
subject to the terms of this Agreement.   D.   Sublicensing. This Agreement may
be assigned, and the license may be sublicensed, by Licensee solely to a direct
or indirect wholly-owned subsidiary of Licensee that succeeds Licensee in the
manufacture and sale of the Licensed Products; provided that Licensee shall be
responsible for the compliance by a subsidiary granted a sublicense with the
terms of this Agreement. Except as provided above, the license and this
Agreement shall be non-assignable and non-sublicensable without the written
consent of Licensor. Any purported license or assignment in violation of this
Agreement shall be void.


--------------------------------------------------------------------------------




E.       License Fees. For the license and rights granted herein, Licensee shall
pay Licensor 5% of the gross amount received from the sale of Licensed Products,
less the amount of any refunds, credits and allowances actually given by
Licensee, and taxes and shipping cost amounts invoiced and paid by Licensee’s
customers.   F.   Payment. Licensee shall pay the license fees on a quarterly
basis, within 60 days of the end of each calendar quarter during the term of the
Agreement, for Licensed Products sold during such quarter, subject to subsequent
adjustment for returns and allowances, and provided that payment of license fees
for the first and last calendar quarter of the term shall be paid on those sales
occurring in such calendar quarters, on and following the Effective Date for the
initial quarter, and on or before the termination date in the quarter in which
the Agreement is terminated.   G.   Reporting. During the term of the Agreement,
Licensee will keep and maintain current and accurate records regarding sales of
Licensed Products and the calculation of the amounts paid or payable by the
Licensee to Licensor under this Agreement. Licensor will submit quarterly sales
and revenue reports for the Licensed Product with each license fee payment, and
such other reports as the parties may agree from time time. Among such other
items as the parties may agree, the quarterly sales reports shall include
sufficient detail regarding the sale of Licensed Products to establish the
accuracy of the License Fee payments.   H.   Records and Audit. Not more than
once in any twelve (12) month period of the term of the Agreement, upon written
request by Licensor, Licensee will provide the Licensor and its representative’s
access to its books and records during Licensee’s normal business hours in order
to verify the accuracy of the sales reports, and computations of amounts due and
owing to the Licensor pursuant to this Agreement. In the event any such audit
reveals that the Licensee has underpaid any amounts due to the Licensor pursuant
to this Agreement, Licensee will promptly pay the deficiency.   I.  
Enforcement. Licensee shall cooperate fully and promptly with Licensor in the
protection of Licensor’s rights in the Licensed IP, in such manner and to such
extent as Licensor may reasonably request, and at Licensor’s expense.       1.
Each party shall promptly notify the other party in writing of any actual or
potential infringement, or any other unauthorized use of or violation of the
Licensed IP of which it becomes aware (each an “Infringement”). Licensor may
take such action as it, in its sole discretion, deems necessary or advisable to
stop any Infringement. Licensee may request in writing that Licensor institute
an action to stop an Infringement affecting the Licensed Products. If Licensor
receives such a written request and does not institute such action within thirty
(30) days, Licensee shall be entitled to institute such action as it deems
necessary or advisable to stop such Infringement, in which Licensor shall be
entitled to join; provided that Licensee shall not compromise or settle any
claim or action regarding the Licensed IP in any manner that would affect the
rights of Licensor without the written consent of Licensor, which consent shall
not be unreasonably withheld or delayed. The party not taking the lead in any
action shall cooperate fully with the other party at the other party’s
reasonable request and expense, including Licensor joining a suit instituted

 
- 2 -
 

--------------------------------------------------------------------------------




   
by Licensee in accordance with this Section to the extent necessary for Licensee
to have standing.
                   
2. Any monetary recovery or sums obtained in settlement of any action to stop an
Infringement shall be allocated between Licensor and Licensee as shall be fair
and equitable, taking into account their actual out-of-pocket costs and
expenses, including reasonable attorneys’ fees, and the damages sustained by
each of them. Any dispute with respect to the allocation of recoveries shall be
resolved in accordance with the resolution procedures referred to in Section
L.16.
  J.  
Warranties of the Parties. Licensor warrants that it has the right and power to
enter into this Agreement, and that there are no outstanding assignments,
grants, licenses, encumbrances, obligations or agreements, either written or
oral or implied, that prevent it from doing so. Licensee warrants that it has
the right and power to enter into this Agreement, and that there are no
outstanding assignments, grants, licenses, encumbrances, obligations or
agreements, either written or oral or implied, that prevent it from doing so.
  K.  
WARRANTY DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
PARTY MAKES ANY OTHER REPRESENTATION, GUARANTEE OR WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR OTHERWISE, UNDER THIS AGREEMENT INCLUDING REPRESENTATIONS,
GUARANTEES OR WARRANTIES AS TO THE RESULTS TO BE EXPECTED FROM USE OF ANY OF THE
LICENSED IP, OR FROM MANUFACTURE OR SALE OF ANY LICENSED PRODUCT. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR SHALL HAVE NO RESPONSIBILITY FOR
THE ABILITY OR INABILITY OF LICENSEE TO USE THE LICENSED IP; FOR THE CLAIMS OF
THIRD PARTIES RELATING TO ANY PRODUCTS MANUFACTURED OR SOLD BY LICENSEE; OR FOR
ANY FAILURE IN PRODUCTION, DESIGN OR OPERATION OF ANY PRODUCT MANUFACTURED OR
SOLD BY LICENSEE. THE LIMITATIONS OF LIABILITY CONTAINED IN THIS AGREEMENT ARE A
FUNDAMENTAL PART OF THE BASIS OF EACH PARTY’S BARGAIN HEREUNDER, AND NEITHER
PARTY WOULD ENTER INTO THIS AGREEMENT ABSENT SUCH LIMITATIONS.
  L.  
Term / Termination.
   
1. Term.
   
(a) This Agreement shall commence on the Effective Date, and, so long as this
Agreement has not been terminated by its terms, continue in full force and
effect until, subject to clause (b) of this Section L.1 the date the six (6)
year period beginning on the Effective Date expires, unless Licensee notifies
Licensor prior to expiration of such six-year period of its intent to extend the
initial term of this Agreement by an additional two (2) year period (the
“Initial Term”). Following the Initial Term and subject to clause (b) of this
Section L.1, this Agreement shall automatically renew for additional successive
two-year terms (each, a “Renewal Term”) unless either party notifies the other
party in writing within six (6) months of the expiration of the Initial Term or
the then current Renewal Term that it will not renew this Agreement.


- 3 -
 

--------------------------------------------------------------------------------




     
(b) Notwithstanding the foregoing, Licensee shall have the right to continue to
dispose of its inventory of strain gage products existing as of any termination
for a period of up to two (2) years from the date of termination of this
Agreement.
               
2. Termination by Licensor. This Agreement may be terminated by Licensor by
written notice of termination if:
   
(a) Licensee files a petition in bankruptcy; files a petition seeking any
reorganization, arrangement, composition or similar relief under any law
regarding insolvency or relief for debtors; or makes an assignment for the
benefit of creditors;
   
(b) a receiver, trustee or similar officer is appointed for the Licensee’s
business or property;
   
(c) any involuntary petition or proceeding under bankruptcy or insolvency laws
is instituted against Licensee and not stayed, enjoined, or discharged within
sixty (60) days; or
   
(d) Licensee adopts a resolution for, or undertakes to effect, a discontinuance
of its business or dissolution.
   
3. Upon the termination of this Agreement, all rights of Licensee granted
hereunder shall terminate, and Licensee shall return or destroy (and certify
such destruction in writing to Licensor if requested), at Licensor’s election,
all embodiments of the Licensed IP. Notwithstanding the foregoing, Licensee
shall have the right to continue to dispose of its inventory of Licensee
Products existing as of any termination for a period of up to six (6) months
from the date of termination of this Agreement.
   
4. All rights and remedies of the parties in respect of any breach of this
Agreement occurring prior to the effective date of its termination shall survive
the termination of this Agreement. In addition, the following provisions of this
Agreement shall explicitly survive its termination: Section F (“Reporting”),
Section J (“WARRANTY DISCLAIMER”); Section K.3; and Section L (“Miscellaneous”).
  M.  
Miscellaneous.
   
1. Notices. All notices, demands and other communications required to be given
to a party hereunder shall be in writing and shall be deemed to have been duly
given if and when personally delivered; one business day after being sent by a
nationally recognized overnight courier; when transmitted by facsimile and
actually received; or five (5) days after being mailed by registered or
certified mail (postage prepaid, return receipt requested) to such party at the
relevant street address or facsimile number set forth below (or at such other
street address or facsimile number as such party may designate from time to time
by written notice in accordance with this provision):


- 4 -
 

--------------------------------------------------------------------------------




If to Licensee: With a copy to:   Vishay S.A. Kramer Levin Naftalis & Frankel
LLP c/o Vishay Intertechnology, Inc. 1177 Avenue of the Americas 63 Lancaster
Avenue New York, New York 10036 Malvern, PA 19355-2120 Attn: Ernest Wechsler,
Esq. Attention: Dr. Lior E. Yahalomi, Chief Facsimile: (212) 715-8000 Financial
Officer Confirm: (212) 715-9100 Telephone: 610-644-1300 Facsimile: 610-889-2161
  If to Licensor: With a copy to:   Vishay Measurements Group, Inc. Pepper
Hamilton LLP c/o Vishay Precision Group, Inc. 3000 Two Logan Square 3 Great
Valley Parkway Eighteenth and Arch Streets Malvern, PA 19355-1307 Philadelphia,
PA 19103-2799 Attn: William M. Clancy, Chief Financial Attn: Barry Abelson, Esq.
Officer Facsimile: (215) 981-4750 Facsimile: (484)-321-5300 Confirm: (215)
981-4000 Confirm: (484)-321-5300  


 
2. Further Assurances. In addition to the actions specifically provided for
elsewhere in this Agreement, Licensor and Licensee agree to execute or cause to
be executed and to record or cause to be recorded such other agreements,
instruments and other documents, and to take such other action, as reasonably
necessary or desirable to fully effectuate the intents and purposes of this
Agreement.
           
3. Relationship of the Parties. This Agreement shall not be construed to place
the parties in the relationship of legal representatives, partners, joint
venturers or agents of or with each other. No party shall have any power to
obligate or bind the other party in any manner whatsoever, except as
specifically provided herein.
   
4. Third Party Beneficiaries. Except for indemnification of any Indemnified
Parties (as hereafter defined), the provisions of this Agreement are solely for
the benefit of the parties hereto and their respective successors and permitted
assigns, and are not intended to confer upon any person, except the parties
hereto and their respective successors and permitted assigns, any rights or
remedies hereunder.
   
5. Assignability. Subject to Section C, this Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.
   
6. Press Releases; Public Announcements. Neither party shall issue any release
or make any other public announcement concerning this Agreement or the
transactions contemplated hereby without the prior written approval of the other
party, which approval shall not be unreasonably withheld or delayed; provided,
however, that either party shall be permitted to make any release or public
announcement that in the opinion of its counsel it is required to make by law or
the rules of any national securities exchange of which its securities are
listed; provided further that it has made efforts that are reasonable in the
circumstances to obtain the prior approval of the other party.


- 5 -
 

--------------------------------------------------------------------------------




 
7. Waiver of Defaults. Waiver by any party hereto of any default by the other
party hereto of any provision of this Agreement shall not be construed to be a
waiver by the waiving party of any subsequent or other default, nor shall it in
any way affect the validity of this Agreement or prejudice the rights of the
other party thereafter to enforce each and every such provision. No failure or
delay by any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.
           
8. Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby, as the case may be, is not
affected in any manner adverse to any party hereto or thereto. Upon such
determination, the parties hereto shall negotiate in good faith in an effort to
agree upon a suitable and equitable provision to effect the original intent of
the parties hereto.
   
9. Indemnification. Each of the parties shall indemnify, defend and hold
harmless the other party, each of its respective current and former directors,
officers and employees, and each of their respective heirs, executors,
successors and assigns (“Indemnified Parties”), from and against any and all
liabilities relating to a claim by a third party arising out of or resulting
from any breach of, or failure to perform or comply with, any covenant,
undertaking or obligation of, this Agreement by the indemnifying party. In
addition, Licensee shall indemnify, defend and hold harmless Licensor and
Licensor’s other Indemnified Parties from and against any and all liabilities
relating to a claim by a third party arising out of or resulting from the
manufacture, sale, or use of to the Licensed Products manufactured or sold by
Licensee, but only to the extent caused by such Licensed Products, and not to
the extent such liabilities arise out of or result from the Licensed IP, or the
use thereof, in or in the manufacture of, the Licensed Products. All
indemnification procedures and payments shall be governed by Sections 5.6, 5.7
and 5.8 of the Master Separation Agreement, as applicable. The foregoing
indemnification obligations shall survive any termination or expiration of this
Agreement.
   
10. LIMITATION OF LIABILITY. IN NO EVENT SHALL LICENSOR OR LICENSEE BE LIABLE TO
THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, COLLATERAL, INCIDENTAL OR
PUNITIVE DAMAGES OR LOST PROFITS OR FAILURE TO REALIZE EXPECTED SAVINGS OR OTHER
COMMERCIAL OR ECONOMIC LOSS OF ANY KIND, ARISING OUT OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS WITH RESPECT TO THIRD PARTY CLAIMS.
   
11. Confidential Information. Licensor and Licensee shall hold and shall cause
each of their respective affiliates, directors, officers, employees, agents,
consultants, advisors and other representatives to hold, in strict confidence
and not to disclose or release without the prior written consent of the other
party, any and all proprietary or confidential information, material or data of
the other party that comes into its possession in


- 6 -
 

--------------------------------------------------------------------------------




 
connection with the performance by the parties of their rights and obligations
under this Agreement. The provisions of Section 4.5 of the Master Purchase
Agreement shall govern, mutatis mutandis, the confidentiality obligations of the
parties under this Section.
           
12. Attorneys’ Fees. In any action hereunder to enforce the provisions of this
Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees in addition to any other recovery hereunder.
   
13. Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to the conflict of laws rules thereof to the extent
such rules would require the application of the law of another jurisdiction.
   
14. Consent to Jurisdiction. Subject to the provisions referenced in Section
L.16, each of the parties irrevocably submits to the jurisdiction of the federal
and state courts located in Philadelphia, Pennsylvania for the purposes of any
suit, action or other proceeding to compel arbitration, for the enforcement of
any arbitration award or for specific performance or other equitable relief
pursuant to Section L.16. Each of the parties further agrees that service of
process, summons or other document by U.S. registered mail to such parties
address as provided in Section L.1 shall be effective service of process for any
action, suit or other proceeding with respect to any matters for which it has
submitted to jurisdiction pursuant to this Section. Each of the parties
irrevocably waives any objection to venue in the federal and state courts
located in Philadelphia, Pennsylvania of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby.
   
15. Specific Performance. The parties hereto agree that the remedy at law for
any breach of this Agreement may be inadequate, and that any party hereto shall
be entitled to specific performance in addition to any other appropriate relief
or remedy. Such party may, in its sole discretion, apply to a court of competent
jurisdiction for specific performance or injunctive or such other relief as such
court may deem just and proper in order to enforce this Agreement.
   
16. Dispute Resolution. The procedures set forth in Article VIII of the Master
Separation Agreement shall apply to the resolution of all disputes arising under
this Agreement, except that all proceedings provided for therein shall be
conducted in Philadelphia, Pennsylvania.
   
17. Entire Agreement. This Agreement and the Schedules hereto, as well as any
other agreements and documents referred to herein, constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all previous agreements, negotiations, discussions, understandings,
writings, commitments and conversations between the parties with respect to such
subject matter.
   
18. Waiver of Jury Trial. SUBJECT TO SECTION L.16, EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF AND PERMITTED


- 7 -
 

--------------------------------------------------------------------------------




 
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.
           
19. Amendments. No provisions of this Agreement shall be deemed amended,
modified or supplemented by any party hereto, unless such amendment, supplement
or modification is in writing and signed by the authorized representative of the
party against whom it is sought to enforce such amendment, supplement or
modification.
   
20. Counterparts. This Agreement may be executed in any number of counterparts,
including by facsimile or electronic signature, and each such counterpart shall
be deemed an original instrument, and all of such counterparts together shall
constitute but one agreement. A facsimile or electronic signature is deemed an
original signature for all purposes under this Agreement.




[SIGNATURE PAGES FOLLOW]
 
- 8 -
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.
 

VISHAY S.A.       By:       /s/ Denis Maugest Name: Denis Maugest Title:
Directeur General       VISHAY MEASUREMENTS GROUP, INC.       By: /s/ William M.
Clancy Name:   William M. Clancy Title: Secretary


- 9 -
 

--------------------------------------------------------------------------------



SCHEDULE A
 
LICENSED PRODUCTS
 

FAM DESIGNATION PRODUCT JAUGES DE CONTRAINTE JAUGE 21L30 E V 1K N 13 G036 JAUGES
DE CONTRAINTE JAUGE 21L60 E P 1K R 24 G013 JAUGES DE CONTRAINTE JAUGE-G018
JAUGES DE CONTRAINTE JAUGE-G036 JAUGES DE CONTRAINTE JAUGE-G022 JAUGES DE
CONTRAINTE JAUGE-G088 JAUGES DE CONTRAINTE JAUGE-G096 JAUGES DE CONTRAINTE
JAUGE-G098 JAUGES DE CONTRAINTE JAUGE-G040 JAUGES DE CONTRAINTE JAUGE-G1020
JAUGES DE CONTRAINTE JAUGE-G1021 JAUGES DE CONTRAINTE JAUGE-G079 JAUGES DE
CONTRAINTE JAUGE-G100 JAUGES DE CONTRAINTE JAUGE-G1004 JAUGES DE CONTRAINTE
JAUGE-G1033 JAUGES DE CONTRAINTE JAUGE-G050


--------------------------------------------------------------------------------